Citation Nr: 0028204	
Decision Date: 10/25/00    Archive Date: 11/01/00

DOCKET NO.  94-12 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

Entitlement to service connection for bladder cancer due to 
exposure to ionizing radiation, electromagnetic radiation, or 
to Agent Orange.  

Entitlement to service connection for tuberculosis, chronic 
obstructive pulmonary disease, and bronchiectasis.  

Entitlement to an effective date earlier than July 25, 1989, 
for the grant of a 20 percent evaluation for left shoulder 
disability.  

Entitlement to an effective date earlier than July 25, 1989, 
for the grant of a 10 percent evaluation for right hip 
disability.  

Entitlement to an effective date earlier than July 25, 1989, 
for the grant of a 10 percent evaluation for left hip 
disability.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William W. Berg, Counsel


INTRODUCTION

The veteran served on active duty from October 1959 to June 
1980.  

When this matter was previously before the Board of Veterans' 
Appeals (Board) in August 1997, it was remanded to the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, for additional development.  
Following the requested development, the RO continued its 
denial of the claimed benefits.  The matter is now before the 
Board for final appellate consideration.  

In its decision of August 1997, the Board granted a 20 
percent rating for left shoulder disability but denied 
ratings in excess of 10 percent for right and left hip 
disabilities.  That decision became final in the absence of a 
timely appeal.  See 38 U.S.C.A. § 7266(a) (West Supp. 2000).  
In a statement received in August 2000, the veteran raised 
the issue of increased ratings for his service-connected 
orthopedic disabilities, citing the findings on a VA 
examination performed in March 2000.  These claims have not 
been developed for appellate consideration and are referred 
to the RO for appropriate action.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained, except as noted 
in the REMAND portion of this decision.  

2.  The veteran's claim of entitlement to service connection 
for bladder cancer due to exposure to ionizing radiation in 
service is plausible.  

3.  It is not shown that the veteran had active tuberculosis 
in service or that he has tuberculosis or bronchiectasis 
currently.  

4.  The veteran has chronic obstructive pulmonary disease 
that began in service.  

5.  The veteran's original claim for service connection for 
residuals of injuries of the left shoulder and both hips was 
received in July 1980 and was denied by the originating 
agency the following November.  His reopened claim for these 
benefits was received in July 1987.  

6.  A rating decision dated in June 1988 granted service 
connection for residuals of a left shoulder fracture and for 
residuals of a bilateral pelvic fracture.  The RO rated the 
disabilities noncompensably disabling, effective from the 
date of receipt of the original claim.  

7.  Although the veteran was informed of the June 1988 rating 
determination, he did not initiate an appeal.  

8.  The veteran's reopened claim for compensation benefits 
was received on July 25, 1989.  

9.  A rating decision dated in September 1990 continued the 
zero percent rating for residuals of a fracture of the left 
shoulder; however, the RO separately rated bilateral 
fractures of the pelvis as residuals of a right pelvic 
fracture and residuals of a left pelvic fracture and assigned 
each a zero percent rating, effective from July 31, 1987.  

10.  The veteran filed a timely notice of disagreement with 
the September 1990 determination and continuously prosecuted 
his claims thereafter.  

11.  The Board denied service connection for asbestosis and 
for degenerative arthritis of the hips in a decision dated in 
February 1996.  

12.  A rating decision dated in December 1996 granted 10 
percent evaluations for the left shoulder and right and left 
hip disabilities, effective from July 25, 1989.  

13.  In a rating decision of September 1997 implementing the 
Board's decision the previous month, a 20 percent evaluation 
was assigned for the left shoulder disability, effective from 
July 25, 1989.  


CONCLUSIONS OF LAW

1.  The claim for service connection for bladder cancer due 
to exposure to ionizing radiation is well grounded.  
38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 3.311 (1999).  

2.  Service connection for tuberculosis and bronchiectasis is 
not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1137, 5107 (West 1991 & Supp. 2000); 38 C.F.R. § 3.303, 
3.307, 3.309 (1999).  

3.  Chronic obstructive pulmonary disease was incurred in 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991 & Supp. 
2000); 38 C.F.R. § 3.303 (1999).  

4.  The criteria for an effective date earlier than July 25, 
1989, for the grant of a 20 percent evaluation for left 
shoulder disability have not been met.  38 U.S.C.A. §§ 1155, 
5107, 5110 (West 1991 & Supp. 2000); 38 C.F.R. § 3.400 
(1999).  

5.  The criteria for an effective date earlier than July 25, 
1989, for the grant of a 10 percent evaluation for right hip 
disability have not been met.  38 U.S.C.A. §§ 1155, 5107, 
5110 (West 1991 & Supp. 2000); 38 C.F.R. § 3.400 (1999).  

6.  The criteria for an effective date earlier than July 25, 
1989, for the grant of a 10 percent evaluation for left hip 
disability have not been met.  38 U.S.C.A. §§ 1155, 5107, 
5110 (West 1991 & Supp. 2000); 38 C.F.R. § 3.400 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Service Connection Claims

A.  Bladder cancer due to exposure to radiation or Agent 
Orange

Although service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
service, 38 U.S.C.A. §§ 1110, 1131, the Board must first 
address the issue of whether the veteran has submitted 
evidence of a well-grounded claim under 38 U.S.C.A. § 
5107(a).  

The record shows that the veteran was initially seen by a 
private physician for gross hematuria in August 1984 and 
underwent transurethral resection of a bladder tumor the 
following month.  The record contains statements dated in 
November 1997 from the veteran's private treating physicians 
that his bladder cancer was possibly caused by his exposure 
to radiation or by exposure to herbicides (Agent Orange).  In 
addition, a VA genitourinary examination conducted in March 
2000 culminated in a diagnosis of status post transitional 
cell carcinoma of the bladder possibly due to environmental 
exposure during service.  

The provisions of 38 C.F.R. § 3.311 (formerly 38 C.F.R. 
§ 3.311b) were promulgated pursuant to the Veterans' Dioxin 
and Radiation Exposure Compensation Standards Act of 1984, 
Pub. L. No. 98-542.  The Board notes that urinary bladder 
cancer has been listed as a potentially "radiogenic 
disease" since the original regulations issued under Pub. L. 
No. 98-542 became effective in September 1985.  50 Fed. Reg. 
34,459 (1985).  However, 38 C.F.R. § 3.311 requires that a 
causal link be demonstrated between radiation exposure in 
service and the subsequent development of urinary bladder 
carcinoma.  Under 38 C.F.R. § 3.311, causation is not 
presumed but must be shown.  

In his claim received in July 1989, the veteran asserted that 
he had cancer of the bladder that was possibly etiologically 
related to radiation exposure in service or to exposure to 
Agent Orange in service.  He stated that as a weapons 
specialist, he worked for 17 years from 1960 to 1977, except 
for the period from June 1964 to July 1965, in underground 
bunkers that housed nuclear devices.  He reported that he was 
diagnosed with cancer of the bladder in August 1984 and 
underwent numerous surgical procedures thereafter as a 
consequence.  He claimed that his physicians had indicated 
that there were several causative factors for the development 
of his cancer, including exposure to radiation from nuclear 
devices in underground bunkers, as well as to the 
manufacturing of plutonium at Rocky Flats in Denver, 
Colorado.  He said that in the disassembly of nuclear 
devices, he was further exposed to repeated doses of high 
frequency electromagnetic radiation.  

In a letter dated in July 1990, the Defense Nuclear Agency 
(DNA) reported that the veteran was assigned to the 57th 
Munitions Maintenance Squadron, Dow Air Force Base, Maine, 
during Operations DOMINIC I and II (conducted in 1962).  DNA 
stated that these were the only atmosphere nuclear tests 
conducted during the veteran's period of active duty but that 
a search of the available historical documents, which 
included unit morning reports and dosimetry data, revealed no 
indication that the veteran was present at either test.  DNA 
noted that the information provided by the veteran indicated 
that any radiation exposure that he may have received was 
occupational in nature and fell under the purview of the 
Department of the Air Force.  

In August 1990, the service department reported that a search 
of the United States Air Force Master Radiation Exposure 
Registry by name and Social Security number for dosimetry 
data found no external or internal radiation (bioassay) 
exposure data in the Registry for the veteran.  

In a statement received in July 1992, the veteran stated that 
he had not participated in atmospheric nuclear testing during 
his military career and pointed out that he was only five 
years old when the atomic bombs were dropped on Hiroshima and 
Nagasaki.  Thus, the veteran did not participate in a 
"radiation-risk activity" as that term is defined in 
38 C.F.R. § 3.309(d)(3)(ii).  The veteran has consistently 
emphasized, however, that his claim was predicated on 
occupational exposure to radiation during service.  

The veteran's service personnel records show that he served 
in Vietnam from July 1964 to July 1965.  He attended service 
schools that included the SAC (Strategic Air Command) Nuclear 
Safety Course.  These records show that from October 1959 to 
April 1973, the veteran served as a weapons mechanic and as a 
Munitions Maintenance Officer.  Beginning in April 1973, he 
served as the weapons safety officer with an Air Force wing 
in England.  His service record is therefore consistent with 
the description of his duties contained in numerous 
statements that he has submitted during the course of this 
appeal.  

In addition, a service comrade submitted a statement dated in 
October 1991 in which he confirmed that he had served with 
the veteran from 1956 to 1964 and that their duties included 
loading nuclear weapons onto B-52 bombers.  The service 
comrade maintained that the veteran and he were exposed to 
ionizing radiation while performing this duty.  

The veteran's former spouse claimed in October 1991 that the 
veteran was exposed to radiation while on active duty.  She 
said that she knew as a result of contemporaneous discussions 
not only with the veteran but also with his fellow servicemen 
and commanders.  

The veteran testified before a hearing officer at the RO in 
June 1993 that he handled nuclear material (uranium), which 
was delivered in lead boxes.  He would then pick it up and 
insert it into the bombs with a long handle with a cup at the 
end of the handle.  He said that he was also exposed to 
electromagnetic radiation from the radar of FB-111 aircraft.  
He testified that he was also at Rocky Flats in Denver, which 
he said was a manufacturing site for nuclear weapons.  He 
stated that plutonium dust was floating in the air and that 
this facility was shut down due to safety problems.  

Although the RO denied the veteran's claim for service 
connection for bladder cancer on a radiation basis because 
available dosimetry data did not show that he was exposed to 
ionizing radiation during service, the circumstances of the 
veteran's service are consistent with potential exposure to 
ionizing radiation.  See 38 C.F.R. § 3.303(a).  Moreover, a 
claimant's assertions are deemed to be credible for purposes 
of determining whether a claim is well grounded.  See King v. 
Brown, 5 Vet. App. 19, 21 (1993).  Although the veteran was 
separated from service less than five years prior to the 
initial manifestation of his bladder cancer, he claims that 
his last exposure to ionizing radiation was in 1977, seven 
years prior to the initial manifestation of his bladder 
cancer.  38 C.F.R. § 3.311(b)(5)(iv).  

Although the opinions cited above considered radiation 
exposure as only a possible cause of the veteran's bladder 
cancer, for purposes of finding a service connection claim 
well grounded, conclusive or evenly balanced evidence is not 
required; it is only necessary that evidence of a plausible 
claim be submitted.  See Epps v. Gober, 126 F.3d 1464, 1469 
(Fed. Cir. 1997), cert. denied sub nom. Epps v. West, 524 
U.S. 940 (1998) (well-grounded claim under 38 U.S.C.A. § 
5107(a) is not necessarily one that will be deemed allowable 
under 38 U.S.C.A. § 5107(b)).  These opinions are sufficient 
to well ground this claim, especially in view of the recent 
holding that the threshold requirement for a well-grounded 
claim is "uniquely low" and that the emphasis in the "vast 
majority of cases" will be on the merits of the claim.  
Hensley v. West, 212 F.3d 1255, 1262 (2000).  

B.  Tuberculosis, chronic obstructive pulmonary disease, and 
bronchiectasis

The Board finds that the veteran's claims for service 
connection for tuberculosis, chronic obstructive pulmonary 
disease, and bronchiectasis is well grounded within the 
meaning of 38 U.S.C.A. § 5107(a).  See Hensley v. West, 212 
F.3d at 1262.  The Board is satisfied that all relevant 
evidence has been obtained with respect to this claim and 
that no further assistance to the veteran is required in 
order to comply with the duty to assist mandated by 
38 U.S.C.A. § 5107(a).  

Factual Background

The service medical records are incomplete, but the veteran's 
entrance examination in October 1959 was negative for 
complaints or findings of tuberculosis, chronic obstructive 
pulmonary disease, or bronchiectasis.  A chest X-ray was 
negative.  On an October 1979 report of medical history in 
conjunction with an annual physical examination, the veteran 
noted that he had been treated for tuberculosis at Sembach 
Air Base, Germany, in 1976-77.  On the Report of Medical 
Examination (Standard Form 88) in October 1979, the examiner 
reported that the veteran had been treated for tuberculosis 
at Landstuhl Army Hospital in 1976.  When examined for 
retirement in April 1980, it was reported that the veteran 
had tuberculosis in 1976 and that his "oxygen capacity" had 
been decreased since then.  It was stated that he also had 
pneumonia with tuberculosis and that he had chest pains in 
1979.  Clinically, increased anterior-posterior diameter of 
the chest and mild digital clubbing were noted.  However, a 
chest X-ray and pulmonary function tests were interpreted as 
within normal limits.  A pulmonary disorder was not 
diagnosed.  

Private hospital reports for the period from September 1984 
to April 1987 include the notation in January 1985 that the 
veteran was smoking two packs of cigarettes a day and was 
complaining of a productive cough.  Bronchitis was assessed.  
A report dated in June 1986 reflects that the veteran gave a 
one-year history of INH treatment following a positive skin 
test for tuberculosis in 1973.  However, no active disease 
was then noted.  The veteran's history also showed that the 
veteran began smoking at the age of 12 and that he smoked in 
excess of two packs a day for most of his adult life.  (The 
record shows that the veteran was born in August 1940.)  In 
fact, his smoking had often exceeded three packs a day.  He 
was now working as a manager of health and safety at a 
company involved in the construction of rockets and booster 
engines.  The impressions pertinently included history of 
positive TB skin test with one year of INH treatment, and 
severe heavy cigarette use.  

A pulmonary consultation report dated April 13, 1987, by 
Christian W. Stetz, M.D., shows that the veteran presented 
with a chief complaint of a cough, constitutional symptoms, 
and an abnormal chest X-ray.  It was noted that he was a 
lifetime smoker.  It was reported that during the previous 18 
months, he had had repetitive fevers and chills, with few 
localizing symptoms accompanying them.  He had a smoker's 
cough that had been present during most of this time.  
Although he occasionally had low-grade bladder infections, he 
generally could not account for his constitutional symptoms 
during this extended period of time.  It was also noted that 
he had received chemotherapy for his bladder cancer.  During 
the period of his constitutional symptoms, the veteran had 
little sputum production.  His cough was generally dry but 
occasionally had a post nasal drip component in the morning.  
The cough was occasionally accompanied by non-pleuritic pain 
in the left posterior aspect of the chest.  The veteran gave 
a history of pneumonia in England in 1975, for which he 
received delayed treatment, and a positive TB skin test for 
which he took INH for a year.  The consultation report 
indicates that private laboratory studies showed a normal 
bacterial sputum culture.  The consultant stated that chest 
X-rays were reviewed back to September 1984.  The original 
chest X-ray done in 1984 was felt to be suspicious for an 
"extremely subtle" amount of nodular density present 
throughout both lung fields.  However, no localized 
infiltrates, pleural change, or granuloma was present.  It 
was thought that a "slight amount" of bronchiectasis might 
be present in both lower lung fields.  Since then, the chest 
X-rays consistently indicated a "slight possibility" of 
reticular nodular change that had not progressed.  There had 
also been a consistency in the bronchiectatic markings to 
both lower lung fields, although these had not progressed 
either.  The examiner's impression was that this a very 
complicated case and that the veteran had numerous potential 
illnesses, which included tuberculosis, chronic obstructive 
pulmonary disease, bronchiectasis from prior tuberculosis or 
prior untreated pneumonia, and interstitial lung disease from 
chemotherapy.  The pulmonary consultant said that the main 
question was whether his fatigue was from tuberculosis or 
from bronchiectasis.  The consultant was inclined to believe 
that the veteran had bronchiectasis rather than tuberculosis, 
although the latter needed to be ruled out.  The consultant 
felt that the veteran's symptoms of fever and chills were 
more consistent with his having bronchiectasis and a large 
amount of postnasal drip continuing to flood the lungs.  The 
fact that the veteran got much better when he quit smoking 
and the weather warmed up made the consultant think that he 
did not have tuberculosis, although he also felt that if he 
did have tuberculosis, he probably contracted it in Southeast 
Asia.  

When the veteran was seen later in April, Dr. Stetz reported 
that he had seen the veteran's laboratory studies, which 
showed a negative sputum for tuberculosis.  Dr. Stetz's 
assessment was that the veteran's major symptomatic problem 
was from bronchiectasis.  He told the veteran that there was 
some possibility that part of his pulmonary condition was 
service connected because of his exposure to asbestos in 
service and because of his difficulty in getting treatment 
when he had pneumonia while stationed in England.  Dr. Stetz 
noted that this would be only a small percentage of his 
pulmonary disability, which would be primarily his chronic 
obstructive pulmonary disease.  However, by August 1987, Dr. 
Stetz had concluded that the veteran did not have 
bronchiectasis and that his was a very complicated clinical 
picture, even from a purely pulmonary point of view.  He 
noted that the veteran had slight clubbing of the fingers at 
that time.  Dr. Stetz now thought that it was possible that 
the veteran had a subclinical "smoldering" tuberculosis or 
a kidney stone.  

On VA examination in November 1987, the claims file was not 
available for review.  The veteran gave a history of 
treatment in 1975 for tuberculosis that was initially thought 
to be pneumonia.  He reported that the only medication he was 
given was INH for a year.  (INH - from isonicotinic hydrazine 
- is a trademark for isoniazid.  DORLAND'S ILLUSTRATED 
MEDICAL DICTIONARY 841 (28th ed. 1994).  Isoniazid is an 
antibacterial, used as a tuberculostatic, that is 
administered orally and intramuscularly.  Id. at 864.  A 
tuberculostatic is used to inhibit the growth of 
Mycobacterium tuberculosis, the bacterial agent that causes 
tuberculosis.  Id. at 1756, 1757.)  Other medications were to 
counter the effects of INH.  The examiner noted that because 
he did not have the veteran's records, he was unsure whether 
the treatment was for active tuberculosis and that he was 
taking the veteran's word.  The examiner also noted that the 
veteran smoked a pack and a half of cigarettes a day.  The 
examiner observed that the veteran had some shortness of 
breath but took no medications for any pulmonary difficulty.  
The veteran indicated that he was being treated at Stanford 
University for fever or unknown origin but that, thus far, 
tuberculosis had not been shown to be a cause of the fever.  
His lung sounds were shallow but clear.  Chest X-rays showed 
course diffuse interstitial markings of nonspecific etiology.  
Possible bilateral pleural plaques were also noted along the 
lower lateral chest wall.  Pulmonary function tests were 
indicative of mild airway obstruction.  The diagnoses 
included mild chronic obstructive pulmonary disease with no 
evidence of tuberculosis, and history of fever of unknown 
origin with one etiologic possibility being recurrent 
tuberculosis.  

Of record is a report dated in October 1987 from Mark G. 
Perlroth, M.D., a professor of medicine at Stanford 
University, who evaluated the veteran for his fever of 
unknown origin.  Dr. Perlroth noted the veteran's pulmonary 
history and suggested several possible etiologies, the 
highest on his list being recrudescent tuberculosis.  
However, he concluded that he could not reach a specific 
diagnosis and recommended "watchful waiting".  

An evaluation by Robert D. Long, M.D., in November 1988 
resulted in diagnoses that included severe systemic reaction 
to Adriamycin, and history of suspect tuberculosis, status 
post INH for one year.  

When examined by Lee D. Ettinger, M.D., in November 1988, the 
veteran gave a four-year history of complaints that 
prominently included fatigue.  It was reported that the 
veteran had had mild chronic dyspnea since at least 1973 but 
that he denied chronic cough or sputum production.  It was 
further reported that he had hemoptysis two years previously 
and underwent a complete workup that included fiberoptic 
bronchoscopy.  The veteran would occasionally note some 
wheezing.  He reportedly smoked two packs of cigarettes a 
day.  Overall, he had smoked for about 35 years.  It was 
further reported that he was diagnosed as having active 
tuberculosis in 1973.  The assessment included history of 
active tuberculosis, and chronic obstructive pulmonary 
disease with persistent heavy smoking history.  The chronic 
fatigue was of uncertain etiology.  

The veteran's reopened claim for VA benefits, received in 
July 1989, indicates that he worked for United Technologies 
Chemical Systems as Safety Director until September 1987.  

On VA examination in November 1989, the veteran said that he 
had had pulmonary problems for 20 to 25 years.  He stated 
that he had had many episodes of pleurisy and pneumonia.  The 
examiner said that the veteran "apparently had tuberculosis 
in 1975 and was treated with drugs that included INH for at 
least a year.  It was noted that he smoked.  Although 
physical examination of the chest was felt to be completely 
normal, pulmonary function tests were indicative of mild 
restriction.  Chest X-rays were unremarkable.  The diagnoses 
included possible chronic obstructive pulmonary disease.  

A private treatment report dated in May 1990 reflects an 
impression of acute bronchitis.  The impression the following 
December was of dust exposure with hypersensitivity of lung 
reaction.  Mild clubbing of the fingers was noted.  

The veteran's former spouse indicated in October 1991 that 
the veteran had many bouts of pleurisy and pneumonia while on 
active duty.  She also said:  "I was a witness to his 
contracting tuberculosis in 1975 while stationed at Sembach 
Air Station in Germany.  Our two sons and I and all his co-
workers had to have the Tine test for T.B."  

In June 1993, the veteran testified that he complained of 
respiratory problems in 1963 and 1965, when he began having 
nearly annual bouts of pneumonia.  

On VA examination in July 1993, the veteran complained of 
occasional shortness of breath and cough.  He gave a history 
of being positive for PPD in 1975.  (PPD is purified protein 
derivative that is used for tuberculin used in skin tests for 
tuberculosis.  (DORLAND'S ILLUSTRATED MEDICAL DICTIONARY at 
1756.)  Following treatment with anti-tubercular drugs, he 
did not thereafter test positive for AFB (acid-fast bacilli) 
smear or gram strain.  He said that he was told that he had 
pulmonary tuberculosis at that time.  On examination in July 
1993, the chest was symmetrical in expansion and clear to 
auscultation.  There was no evidence of cor pulmonale, 
cyanosis or clubbing.  The diagnoses were chronic bronchitis, 
and history of pulmonary tuberculosis.  The tuberculosis was 
felt to have been inactive since 1976.  

The veteran underwent a fee-basis pulmonary examination for 
VA in October 1996, when the examiner noted a smoking history 
of 41-pack years.  Chest X-rays showed mild bilateral apical 
pleural thickening.  The examiner interpreted pulmonary 
function tests as showing moderate obstructive ventilatory 
impairment with significant improvement following 
bronchodilators.  His lung volume reflected a mild 
restrictive impairment.  The impressions included chest pain 
secondary most likely to several etiologies, including 
recurrent muscular strain and angina pectoris; and history of 
pulmonary tuberculosis.  

A VA pulmonary examination in March 2000 culminated in 
diagnoses that included chronic obstructive pulmonary 
disease; and history of tuberculosis, presently inactive.  

Analysis

The veteran's pulmonary history is complex.  Ordinarily, the 
Board would be inclined to remand this case for further 
medical evaluation to determine the etiology of his pulmonary 
pathology.  The Board is doubtful, however, that that course 
would do any good in this case, as the veteran has been 
examined on numerous occasions over the years without a clear 
etiology for his pulmonary pathology being demonstrated.  

It would seem, though, that several things are clear.  First, 
although bronchiectasis was suspected, a diagnosis of 
bronchiectasis has never been confirmed, including on VA 
pulmonary examinations in 1996 and 2000.  Dr. Stetz, the 
physician who initially suspected bronchiectasis in April 
1987, repudiated his own diagnosis the following August.  In 
the absence of a confirmed diagnosis of bronchiectasis, 
service connection for that disease entity is not warranted.  
The case law is well settled on this point.  In order for a 
claimant to be granted service connection for a claimed 
disability, there must be evidence of a current disability.  
See Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992) (service connection is 
limited to cases wherein the service incident has resulted in 
a disability, and in the absence of proof of a present 
disability, there can be no valid claim).  See also 
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992) (a service 
connection claim must be accompanied by evidence which 
establishes that the claimant currently has the claimed 
disability).  Although the veteran as a lay person is 
competent under the law to testify about the symptoms that he 
has experienced or observed during or following service, he 
is not competent to diagnose a disability or to offer a 
medical opinion attributing a disability to service, as this 
requires medical expertise.  See Robinette v. Brown, 8 Vet. 
App. 69, 74 (1995); Heuer v. Brown, 7 Vet. App. 379, 384 
(1995); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

Second, the veteran's tuberculosis has been diagnosed based 
entirely on history.  The veteran himself has indicated that 
he was given a one-year course of INH as a prophylactic 
following a positive skin test.  A series of chest X-rays, 
laboratory studies, and pulmonary function tests during and 
following service have not yielded indications of active 
tuberculosis.  Tuberculosis was not diagnosed on retirement 
examination despite the notation at that time that the 
veteran had tuberculosis in 1976 and that his "oxygen 
capacity" had been decreased since then.  It was stated that 
he also had pneumonia with tuberculosis and that he had chest 
pains in 1979.  In the Board's view, it is not established 
that the veteran had active tuberculosis in service, as the 
INH could well have been administered following a false 
positive or as precaution to prevent the onset of the active 
disease process.  In any case, under the holding in 
Degmetich v. Brown, 104 F.3d 1328, 1331-33 (Fed. Cir. 1997), 
a claimant must have the claimed disability at the time of 
his application for benefits and not merely findings in 
service.  It follows that service connection for tuberculosis 
must be denied.  

The only confirmed diagnosis of an active disease process 
following service is chronic obstructive pulmonary disease, 
which has been diagnosed by private and VA examiners.  Dr. 
Stetz was of the opinion in April 1987 that the veteran's 
chronic obstructive pulmonary disease was a possible 
consequence of delayed treatment for pneumonia while 
stationed in England, while Dr. Ettinger in November 1988 
seemed to attribute the veteran's chronic obstructive 
pulmonary disease to his lengthy history of smoking.  

When examined for retirement in April 1980, it was reported 
that the veteran had tuberculosis in 1976 and that his 
"oxygen capacity" had been decreased since then.  It was 
stated that he also had pneumonia with tuberculosis and that 
he had chest pains in 1979.  Clinically, increased anterior-
posterior diameter of the chest and mild digital clubbing 
were noted.  Although a pulmonary disorder was not diagnosed 
at that time, service connection may be established for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

The Board is of the opinion that the veteran's current 
chronic obstructive pulmonary disease cannot be disassociated 
from the complaints and findings noted in service, even if 
the chronic obstructive pulmonary disease resulted from 
smoking in service.  

On July 22, 1998, the President signed the "Internal Revenue 
Service Restructuring and Reform Act of 1998."  Pub. L. No. 
105-206, 112 Stat. 685, 865-66 (1998) (now codified at 38 
U.S.C. § 1103).  This law prohibits service connection for 
death or disability resulting from an injury or disability 
due to in-service use of tobacco products by a veteran.  
However, it applies only to claims filed after June 9, 1998.  
As the veteran in this case filed his much earlier, the new 
law does not affect the disposition of this appeal.  

The record shows, and it is undisputed, that the veteran 
began smoking a number of years prior to service and that he 
smoked heavily for most of his adult life.  However, as his 
entrance examination was negative for complaints or findings 
of respiratory disability, including chronic obstructive 
pulmonary disease, the presumption of soundness applies.  
Under that presumption, a veteran who served during a period 
of war or during peacetime service after December 31, 1946, 
is presumed in sound condition except for defects noted when 
examined and accepted for service.  Clear and unmistakable 
evidence that the disability manifested in service existed 
before service will rebut the presumption.  38 U.S.C.A. §§ 
1111, 1137 (West 1991).  However, a history of preservice 
conditions recorded at the time of service entrance 
examination does not constitute a notation of such conditions 
but will be considered together with all other material 
evidence in determinations as to inception.  38 C.F.R. 
§ 3.304(b)(1); Crowe v. Brown, 7 Vet. App. 238, 245-46 
(1994).  

There is simply no evidence that the veteran acquired chronic 
obstructive pulmonary disease prior to service, whether from 
smoking or from some other cause.  Competent evidence of 
record shows a history and some clinical indications of 
chronic pulmonary pathology during service.  This cannot be 
dismissed by attributing it to smoking because a valid claim 
based on smoking during service is not precluded by law in 
this case and because there is the competing etiology of the 
inservice pneumonia that Dr. Stetz indicated led to chronic 
pulmonary pathology.  In these circumstances, the Board finds 
that the veteran is entitled to the benefit of the doubt on 
this material issue.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990).  It follows that the 
claim for service connection for chronic obstructive 
pulmonary disease must be granted.  

The Earlier Effective Date Claims

The Board finds that the veteran's claims for earlier 
effective dates for the evaluations assigned for his left 
shoulder and right and left hip disabilities are plausible 
and thus well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a).  The Board is satisfied that all relevant evidence 
has been obtained with respect to these claims and that no 
further assistance to the veteran is required in order to 
comply with the duty to assist mandated by 38 U.S.C.A. § 
5107(a).  

The record shows that the veteran's original claim for 
service connection for residuals of injuries of the left 
shoulder and both hips was received in July 1980 and was 
denied by the New Orleans, Louisiana, RO in November 1980.  
The RO found that the veteran had failed to prosecute his 
claim by failing to report for a VA examination scheduled in 
October 1980 and that the evidence of record was inadequate 
for rating purposes.  His reopened claim for these benefits 
was received on July 31, 1987.  In June 1988, the RO in San 
Francisco, California, granted service connection for 
residuals of a left shoulder fracture and for residuals of 
bilateral pelvic fractures.  The RO rated the disabilities 
noncompensably disabling, effective from the date of receipt 
of the original claim.  Although the veteran was informed of 
this determination, he did not initiate an appeal.  His 
reopened claim for compensation benefits was received on July 
25, 1989.  

A rating decision dated in September 1990 continued the zero 
percent rating for residuals of a fracture of the left 
shoulder.  At the same time, however, the RO in St. 
Petersburg, Florida, separately rated the bilateral pelvic 
fractures as residuals of a right pelvic fracture and 
residuals of a left pelvic fracture; each was assigned a zero 
percent rating, effective from July 31, 1987.  

The veteran filed a timely notice of disagreement with the 
September 1990 determination and continuously prosecuted his 
claims thereafter.  In a decision dated in February 1996, the 
Board denied service connection for degenerative arthritis of 
the hips.  A rating decision dated in December 1996, however, 
granted 10 percent evaluations for the service-connected left 
shoulder disability and for service-connected disabilities of 
the and right and left hips.  Each evaluation was made 
effective from July 25, 1989, the date of receipt of the 
reopened claim.  As noted above, the Board in August 1997 
granted a 20 percent rating for the service-connected left 
shoulder disability.  In a rating decision dated in September 
1997 implementing the Board's decision, the RO made the 20 
percent evaluation also effective from July 25, 1989.  

The veteran's failure to file a timely appeal from the zero 
percent ratings assigned in the June 1988 rating decision 
rendered that determination final.  38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. § 3.104(a), 20.302, 20.1103 (1999).  The 
claim for an increased rating that was received on July 25, 
1989, was therefore a reopened claim.  38 C.F.R. § 3.160(e) 
(1999) (defining a reopened claim as any application for a 
benefit received after final disallowance of an earlier 
claim).  The effective date of an award based, as here, on a 
reopened claim is the date of receipt of the claim, or the 
date entitlement arose, whichever is later.  38 U.S.C.A. § 
5110(a); 38 C.F.R. § 3.400(r).  

In September 2000, the veteran's representative argued that 
under the provisions of 38 C.F.R. § 3.400(o)(2), increased 
ratings may be assigned as of the earliest date that it is 
factually ascertainable that an increase in disability has 
occurred if the claim is received within one year from that 
date.  The provisions of the cited regulation apply to claims 
for increase.  A claim for increase is defined as any 
application for an increase in the rate of a benefit being 
paid under a current award, or for resumption of payments 
previously discontinued.  38 C.F.R. § 3.160(f).  As the 
veteran's orthopedic disabilities were rated as 
noncompensably disabling when he filed his reopened claim in 
July 1989, the provisions of 38 C.F.R. § 3.400(o)(2) do not 
apply since the veteran was not then being paid a benefit 
under a current award.  

By making the compensable ratings assigned for the right and 
left hip disabilities, and the 20 percent rating assigned for 
the left shoulder disability, effective from the date of 
receipt of the reopened claim, the RO assigned the earliest 
possible effective date under the law for the grant of these 
evaluations.  Accordingly, an effective date earlier than 
July 25, 1989, for the award of a 20 percent evaluation for 
left shoulder disability, and for the award of 10 percent 
evaluations for right and left hip disabilities, is not 
warranted.  

In so finding, the Board observes that the veteran claimed in 
a statement received in September 1989 that he did not 
receive any notice of the June 1988 rating decision.  He 
asserted that in June and July 1988, he was enroute to 
Florida by boat and that he was operated on in late June in 
Galveston, Texas.  He said that he had not received any 
correspondence from VA "regarding a claim I started in 
California" and that he wished "to dispute the VA rating 
you claim was submitted 6 June 1988."  

The record shows that the RO's letter of June 27, 1988, 
advising the veteran of the noncompensable ratings assigned 
for his left shoulder and pelvic fracture residuals was 
addressed to the exact address that the veteran set forth on 
his original VA Form 21-526 received in July 1987.  The 
record contains no indication prior to the mailing of the 
notice in June 1988 that the veteran had changed his address 
or, if he had, that he endeavored to notify the RO of his 
change of address.  The address used by the RO to inform the 
veteran of the June 1988 rating decision was his latest 
address of record and was the same address used to notify him 
of his scheduled VA examination in November 1987, an 
examination for which he appeared.  "Notice" means written 
notice sent to a claimant at his or her latest address of 
record.  38 C.F.R. § 3.1(q) (1999).  

In Hyson v. Brown, the United States Court of Appeals for 
Veterans Claims stated:  "In the normal course of events, it 
is the burden of the veteran to keep the VA apprised of his 
whereabouts.  If he does not do so, there is no burden on the 
part of the VA to turn up heaven and earth to find him.  It 
is only where a file discloses other possible and plausible 
addresses that an attempt should be made to locate him at the 
alternate known address before finding abandonment of a 
previously adjudicated benefit."  5 Vet. App. at 265 
(emphasis in the original).  See Connelly v. Brown, 8 Vet. 
App. 84, 86-87 (1995).  The record contained no alternative 
address for the veteran until he filed his reopened claim in 
July 1989, when he provided a mailing address in Fort Walton 
Beach, Florida.  

Moreover, the record shows that the RO's June 1988 
notification letter was not returned by the Postal Service.  
The Board therefore concludes that the presumption of 
regularity that attends the administrative functions of the 
Government is applicable and that it is presumed that the RO 
properly mailed and the Postal Service properly delivered the 
June 1988 letter in this case.  Mindenhall v. Brown, 7 Vet. 
App. 271, 274 (1994), appeal dismissed, 53 F.3d 347 (Fed. 
Cir. 1995) (the law presumes the regularity of the 
administrative process "in the absence of clear evidence to 
the contrary"); Ashley v. Derwinski, 2 Vet. App. 62, 64-65 
(1992); Ashley v. Derwinski, 2 Vet. App. 307, 308-9 (1992); 
Saylock v. Derwinski, 3 Vet. App. 394, 395 (1992).  See YT v. 
Brown, 9 Vet. App. 195, 199 (1996) (the appellant's statement 
that she did not receive the November 1990 Statement of the 
Case is not the "clear evidence to the contrary" that is 
required to rebut the presumption of regularity that the 
notice was sent).  See also Clemmons v. West, 206 F.3d 1401, 
1403 (Fed. Cir. 2000) ("Government officials are presumed to 
carry out their duties in good faith and proof to the 
contrary must be almost irrefragable to overcome that 
presumption").  The burden shifted to the veteran to 
initiate a timely appeal from the rating decision of June 6, 
1988, which the veteran failed to do, thereby rendering that 
decision final.  

It follows that earlier effective dates for the ratings 
assigned for the service-connected orthopedic disabilities 
must be denied.  The evidence is not so evenly balanced as to 
raise doubt concerning any material issue.  38 U.S.C.A. 
§ 5107(b).  


ORDER

The claim of entitlement to service connection for bladder 
cancer due to exposure to ionizing radiation is well 
grounded.  

Service connection for tuberculosis and bronchiectasis is 
denied.  

Service connection for chronic obstructive pulmonary disease 
is granted.  

An effective date earlier than July 25, 1989, for the grant 
of a 20 percent evaluation for left shoulder disability is 
denied.  

An effective date earlier than July 25, 1989, for the grant 
of a 10 percent evaluation for right hip disability is 
denied.  

An effective date earlier than July 25, 1989, for the grant 
of a 10 percent evaluation for left hip disability is denied.  



REMAND

Although the RO denied the veteran's claim for service 
connection for bladder cancer on a radiation basis because 
exposure to ionizing radiation during service was not 
reflected in the service department's Registry of dosimetry 
data, the Board concludes that this fact is not conclusive in 
the case of claimed occupational exposure.  It would seem 
that the development indicated under the provisions of 38 
C.F.R. § 3.311 was not undertaken in this case.  

Under the provisions of 38 C.F.R. § 3.311(a), in all claims 
involving radiation exposure other than those based on 
participation in atmospheric nuclear testing or participation 
in the American occupation of Hiroshima or Nagasaki, Japan, 
prior to July 1, 1946, 

a request will be made for any available 
records concerning the veteran's exposure 
to radiation.  These records normally 
include but may not be limited to the 
veteran's Record of Occupational Exposure 
to Ionizing Radiation (DD Form 1141), if 
maintained, service medical records, and 
other records which may contain 
information pertaining to the veteran's 
radiation dose in service.  All such 
records will be forwarded to the Under 
Secretary for Health, who will be 
responsible for preparation of a dose 
estimate, to the extent feasible, based 
on available methodologies.  

38 C.F.R. § 3.311(a)(2)(iii).  

The Board notes that the provisions of 38 C.F.R. § 3.311 are 
applicable only to claims based on exposure to ionizing 
radiation.  The veteran also maintains that he developed 
bladder cancer due to exposure to electromagnetic radiation 
and to Agent Orange.  The opinions cited above seem to well 
ground the claim for service connection for bladder cancer 
based on exposure to Agent Orange, although bladder cancer is 
not a disease subject to presumptive service connection on an 
Agent Orange basis under 38 U.S.C.A. § 1116(a) (West 1991 & 
Supp. 2000) and 38 C.F.R. § 3.309(e) (1999).  The record 
demonstrates that the veteran served in Vietnam from July 
1964 to July 1965, but his exposure to Agent Orange in 
Vietnam is not presumed because he does not have a listed 
disease.  See McCartt v. West, 12 Vet. App. 164, 168-69 
(1999).  In any case, a well-grounded claim for service 
connection for a current disability invokes VA's duty to 
assist as to all possible inservice causes of the current 
disability, including those unknown to the veteran.  See 
Schroeder v. West, 212 F.3d 1265 (Fed. Cir. 2000).  The 
veteran may still establish entitlement to service connection 
for bladder cancer due to exposure to Agent Orange or to 
electromagnetic radiation on a direct incurrence basis under 
38 U.S.C.A. §§ 1110 and 1131.  See Combee v. Brown, 34 F.3d 
1039 (Fed. Cir. 1994).  

In view of the foregoing, the Board concludes that further 
development, as specified below, is necessary.  Accordingly, 
the case is REMANDED to the RO for the following actions:  

1.  The veteran should be afforded the 
opportunity to submit additional evidence 
and argument on the matters remanded 
herein.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  Any such submissions 
should be associated with the claims 
file.  

2.  The claims file should be forwarded 
to the VA Under Secretary for Health for 
preparation of a dose estimate in 
accordance with 38 C.F.R. 
§ 3.311(a)(2)(iii).  Other indicated 
development under the provisions of 
38 C.F.R. § 3.311 should then be 
undertaken.  

3.  If service connection for bladder 
cancer due to exposure to ionizing 
radiation remains denied, any indicated 
development, to include a VA examination 
if necessary, should be undertaken to 
determine whether the veteran developed 
bladder cancer due to exposure to 
electromagnetic radiation during service.  

4.  If service connection for bladder 
cancer on a radiation basis remains 
denied, the RO should undertake 
appropriate development to determine 
whether the veteran was in fact exposed 
to Agent Orange during his tour of duty 
in Vietnam from July 1964 to July 1965.  
If, but only if, exposure to Agent Orange 
in service is demonstrated, the veteran 
should be afforded a VA examination by a 
physician with appropriate expertise to 
determine whether it is at least as 
likely as not (50 percent probability) 
that the veteran developed bladder cancer 
as a consequence of his demonstrated 
exposure to Agent Orange in Vietnam.  

5.  In light of the evidence received 
pursuant to the requested development, 
the RO should readjudicate the claim for 
service connection for bladder cancer to 
exposure to ionizing radiation, 
electromagnetic radiation, or Agent 
Orange in service.  

6.  If the benefit sought on appeal 
remains denied, a supplemental statement 
of the case should be issued to the 
veteran and his representative, and they 
should be provided with an appropriate 
opportunity to respond.  

Thereafter, the case should be returned to the Board for 
further consideration, if otherwise in order.  By this 
REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
unless he is otherwise notified by the RO.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	ROBERT E. SULLIVAN
	Veterans Law Judge
	Board of Veterans' Appeals



 

